DETAILED ACTION
	This action is responsive to 12/20/2021.
	Claims 1-14 are allowed.
	Claims 15-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: in [0066] change “first link wire 440” to “first link wire 550”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN111210732A with machine translation attached), hereinafter Du.
Regarding claim 15, Du discloses a touch display apparatus comprising: a display panel, the display panel (a display panel and a display device to realize an integrated touch function of the display panel-see figs. 2-5) including: a device substrate (base 50-see fig. 2); a pixel electrode on an emission area of the device substrate (first electrode layer 210-see fig. 2); a bank insulating layer covering an edge of the pixel electrode (pixel defining layer 57-see fig. 2); a light-emitting layer on an exposed portion of the pixel electrode (light emitting layer 220-see fig. 2); and an upper electrode (second electrode 230-see fig. 2) including: a first electrode region on the light-emitting layer (i.e., first electrode region 231/300 on the light emitting layer 220-see fig. 2); and a second electrode region separated from the first electrode region (i.e., second electrode region 231/300, separated from the from the first electrode region 231/00 that is disposed on the light emitting layer 220-see fig. 2); a data driver coupled to the display panel; and a touch driver coupled to the display panel (see fig. 12 with further description in pg. 12, 4th and 5th paragraph, which further discloses a driving circuit 620 electrically connected to a plurality of pixel circuits 100 and a plurality of touch traces 400 … the driving circuit 620 may include a circuit that simultaneously integrates a display driving function and a touch driving function).
Du, in the embodiment of figs. 2-5 discloses a support column 58 provided on the side of the pixel definition layer 57 and used to support a mask so as to evaporate the light-emitting layer 220. However, Du in the aforementioned embodiment does not appear to expressly disclose a separating partition on the bank insulating layer, the and a second electrode region separated from the first electrode region by the separation partition. 
However, Du, in the embodiment of figs. 6-9 with description in pg. 9, 2nd and 3rd paragraphs of the machine translation, illustrates a grid-shaped isolation structure 70 that is used to divide the second electrode layer 230 to form a plurality of second electrodes 231 to form a plurality of independent second electrodes 231.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the isolation structure of the embodiment in figs. 6-9 with the embodiment of figs. 2-5 of Du, so that the evaporation patterning of the second electrode layer 230 of the light emitting device layer 20 can be completed in one process at the same time, which simplifies the production process (see pg. 9, 3rd para.).
Regarding claim 16, Du discloses wherein, the first electrode region, in operation, receives power voltage (i.e., voltage from power line 130-see fig. 2); and the second electrode region, in operation, receives a touch driving signal (the multiple touch trances 400 and the multiple pixel circuits 100 are respectively electrically connected to the driving circuit 620. In this way, the driving circuit 620 provides display for the pixel circuit. In addition to the signal, it can also provide a touch signal for the touch trace 400, and display and touch can be performed independently at the same time, which effectively improves the performance of the display device (see pg. 13, last paragraph and pg. 14, first paragraph)).  
Regarding claim 17, Du discloses wherein, the first electrode region, in operation, receives a power voltage during a display period, and is applied a touch driving signal during a touch period; and the second electrode region, in operation, receives the touch driving signal during the touch period (see figs. 2-5 and 12 with description in pg. 9, first paragraph-at least a part of the second electrodes 231 are multiplexed as the touch electrode 300 … each touch electrode can be individually connected to the touch trace 40/400 to realize a touch function in different areas of the display area 610).  
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a touch display apparatus in which a process of forming a component for sensing a touch of a user and/or a tool is simplified.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A touch display apparatus comprising: a device substrate including an emission area; a pixel electrode on the emission area of the device substrate; a bank insulating layer on the device substrate, the bank insulating layer covering an edge of the pixel electrode; a light-emitting layer on a portion of the pixel electrode, the portion being exposed by the bank insulating layer; an upper electrode including: a first electrode region on the emission area, and a second electrode region being spaced away from the first electrode region; a first link wire disposed between the device substrate and the bank insulating layer, the first link wire being electrically connected to the first electrode region; a second link wire being spaced away from the first link wire, the second link wire being electrically connected to the second electrode region; an encapsulating element on the upper electrode; and a touch wire on the encapsulating element, the touch wire being spaced away from the emission area, wherein the touch wire includes a portion overlapping with the second electrode region.”
Claims 2-14 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Representative prior art includes:
Kim et al. (US Patent 11,315,986 B2), which is commonly assigned with the instant application, and which discloses a touch display organic light emitting device, wherein a cathode electrode disposed over an organic light emitting layer and a pixel definition layer (bank) includes a first cathode electrode and a second cathode electrode, which are separated from each other, and part of the first cathode electrode is disposed in a second cavity that exposes a touch metal, and is connected to the touch metal. However, Kim does fails to teach or suggest the limitation underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627